PER CURIAM:
Kelvin Ranee appeals pro se the sua sponte dismissal of his complaint against police officers for the Village of Palm Springs. 28 U.S.C. § 1915(e)(2)(B). Ranee complained that the officers unlawfully searched and seized him and falsely imprisoned him. See 42 U.S.C. § 1983. Ranee later filed a proposed amended complaint alleging virtually the same facts and claims for relief. The district court dismissed Ranee’s complaint for failure to state a claim and denied as moot his motion to amend his complaint. We affirm.
Ranee’s complaint stemmed from an incident early in the morning on December 5, 2014, when police officers approached Ranee while he was sitting in the driver’s seat of a vehicle parked on the shoulder of Almar Road in Palm Springs. Ranee alleged that Corporal Joseph Derogatis unlawfully detained and falsely imprisoned him when, at 1:46 a.m., Corporal Derogatis parked his vehicle “nose to nose” with Ranee’s vehicle, and at 1:47 a.m., a second patrol car “blocked [Ranee’s] vehicle in from the rear.” Ranee alleged that Corporal Derogatis conducted an unlawful search and seizure by shining his flashlight on Ranee, requesting that Ranee roll down his window and produce his driver’s license, checking his criminal history, and requiring him to undergo a field sobriety test even though he “did not have any intoxicant(s) or contraband” in his vehicle and had not consumed any “intoxicants.” Ranee alleged that Corporal Derogatis did not search Ranee or his vehicle and “released [him] at approximately 2:00 a.m.”
We apply two standards of review in this appeal. We review de novo the sua sponte dismissal of a complaint for failure to state a claim. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir.2008). We review the denial of leave to amend a complaint for abuse of discretion, but “we exercise de novo review as to the underlying legal conclusion that an amendment to the complaint would be futile.” SFM Holdings, Ltd. v. *934Banc of Am. Sec., LLC, 600 F.3d 1334, 1336 (11th Cir.2010).
The district court did not err by dismissing Ranee’s complaint. Consistent with the Fourth Amendment, “[o]fficers are free, without any level of suspicion, to approach citizens on the street or in a public place and ask them questions [and] request proof of identification_” Miller v. Harget, 458 F.3d 1251, 1257 (11th Cir.2006). Corporal Derogatis was entitled to approach Ranee, illuminate the interior of his vehicle, and inquire why he was parked on the side of the road in the early morning. See United States v. Purcell, 236 F.3d 1274, 1277-78 (11th Cir.2001). And the length of Ranee’s detention did not violate the Fourth Amendment: “A detention of fourteen minutes is certainly not unreasonable on its face.” Id. at 1277. That Corporal Derogatis required Ranee to undergo a field sobriety test after which he was released without penalty caused, at most, a de minimis violation of the prohibition against unreasonable seizures. See Ingraham v. Wright, 430 U.S. 651, 674, 97 S.Ct. 1401, 1414, 51 L.Ed.2d 711 (1977) (“There is ... a de minimis level of imposition with which the Constitution is not concerned.”). Ranee also was not falsely imprisoned in violation of his right to due process under the Fourteenth Amendment because the officers released him immediately after determining that he was not intoxicated. See Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir.2009).
The district court did not abuse its discretion when it denied as moot Ranee’s motion to amend his complaint. The district court “considered] both Ranee’s Complaint and proposed Amended Complaint for purposes of examining whether [his] action should be dismissed.” “Leave to amend a complaint is futile when the complaint as amended would still be properly dismissed[.]” Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir.2007). Ranee’s motion to amend was futile,
We AFFIRM the dismissal of Ranee’s complaint.